IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHANNON COPELAND,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1163

DEPARTMENT OF HEALTH,

     Appellee.
_____________________________/

Opinion filed February 16, 2017.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Shannon Copeland, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee; Nichole Geary, General Counsel,
Department of Health, Tallahassee, for Appellee.




PER CURIAM.

      Upon review of Appellant’s initial brief, this court finds no basis for reversal

and therefore affirms pursuant to Florida Rule of Appellate Procedure 9.315(a).

      AFFIRMED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.